                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                                                                            :   L 1             Hi
                                RICHMOND DIVISION
                                                                                        FEB 2 0 2020
                                                                                                            yj
                                                                                   OLtRK, U.S. DISTRICT COURT
UNITED STATES OF AMERICA                                                                 RICHMOND. VA




V.                                                CRIMINAL CASE NO.3:19-CR-00165


WALTER A. BRATTON,

                       Defendant.



                                             ORDER


       This matter is before the Court for consideration of a report and recommendation by the

Magistrate Judge regarding the Magistrate Judge's acceptance of the Defendant's plea of guilty

to the specified charge in the pending matter pursuant to a Fed. R. Grim. P. 11 proceeding

conducted by the Magistrate Judge with the consent ofthe Defendant and counsel. It appearing

that the Magistrate Judge made full inquiry and findings pursuant to Rule 11; that the Defendant

was given notice of the right to file specific objections to the report and recommendation that has

been submitted as a result of the proceeding; and it further appearing that no objection has been

asserted within the prescribed time period, it is hereby

       ORDERED that the report and recommendation ofthe Magistrate Judge is ADOPTED

and the Defendant is found guilty of Counts ONE(1)and TWO(2)of the Indictment.



                                                                       /s/
                                                      Robert E. Payne
                                                      Senior United States District Judge
Date: February ^7^,2020
Richmond, Virginia
